DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08 September 2020.
Claims 4-12, 14, 16, 19, 20 & 23 have been amended.
Claims 13, 17, 18, 21, 22, 24-33, 35-37 & 39-52 have been canceled.
Claims 1-12, 14-16, 20, 23, 34 & 38 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-16, 20, 23, 34 & 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, 10, 16, 23, 4 & 38, the phrase "e.g." and “for examples” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore, Claim 10 discloses “and/or” language which the examiner will interpret as “OR”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-16, 20, 23, 34 & 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of providing financial advice without significantly more. 
The claim(s) recite(s) (i) receiving a plurality of factors (e.g. capacity for loss, state of health) for use in providing automated advice, each factor including a defined respective set of categories, and each factor and each category including a respective initial weighting; (ii) receiving a rule for generating a recommendation using the plurality of factors, and the categories, and using the respective weightings of the plurality of factors and the categories, the rule including a set of possible recommendations (e.g. transfer pension plan, don’t transfer pension plan), such that a generated recommendation is one of the set of possible recommendations;(iii) receiving a plurality of training cases, each training case including inputs relating to each factor of the plurality of factors, and to the categories, and each training case including a respective validated recommendation which is one of the set of possible recommendations; (iv) processing the plurality of training cases, to derive a respective optimized weighting for each factor of the plurality of factors, and for each category, to satisfy or to match the respective validated recommendations optimally, using the rule. Thus, the claim recites concepts performed in the human mind which is a “Mental process”.
This judicial exception is not integrated into a practical application because the additional elements of (v) storing the derived respective optimized weightings for the plurality of factors and for each category recited at a high level of generality amounting to mere extra solution activity.  This limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Storing the derived respective optimized weightings for the plurality of factors and for each category is recited at a high level of generality amounting to storing information in memory which is well understood routine and conventional activity (see MPEP 2106.05(d) (II)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible. The claim is ineligible. Claim 34 & 38 are rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 2-12, 14-16, 20 & 23 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim 38 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a computer program product. As explained in U.S. Patent & Trademark Office, Subject Matter Eligibility of Computer-Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010):
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf Animals - Patentability,  1077 Off  Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi­ cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline  Corp., 134 F.3d  1473 (Fed. Cir. 1998).

Accordingly, claim 38 is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12, 14-16, 20, 23, 34 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. US 7,242080 in view of Purcell, JR. US 2003/0126054 A1, hereafter Purcell, JR.
Claim 1, 34 & 38
Hoffman discloses:
(i) receiving a plurality of factors (e.g. capacity for loss, state of health) for use in providing automated advice, each factor including a defined respective set of categories, and each factor and each category including a respective initial weighting (column 6, lines 13-16, column 6, lines 26-36 & column 6, lines 47-48);
 (iii) receiving a plurality of training cases, each training case including inputs relating to each factor of the plurality of factors, and to the categories, and each training case including a respective validated recommendation which is one of the set of possible recommendations (column 6, lines 13-16 & column 6, lines 42-48);
(iv) processing the plurality of training cases, to derive a respective optimized weighting for each factor of the plurality of factors, and for each category, to satisfy or to match the respective validated recommendations optimally, using the rule, and (column 6, lines 47-48 & column 6, lines 58-62)
(v) storing the derived respective optimized weightings for the plurality of factors and for each category (column 34, lines 1-4).
Hoffman does not disclose the following, however Purcell does:
(ii) receiving a rule for generating a recommendation using the plurality of factors, and the categories, and using the respective weightings of the plurality of factors and the categories, the rule including a set of possible recommendations (e.g. transfer pension plan, don’t transfer pension plan), such that a generated recommendation is one of the set of possible recommendations (para. 0037: Rule= investor’s long-term financial plans and goals.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Purcell, Jr. with the technique of Hoffman to perform a number of advantageous functions including performing probabilistic analyses, displaying analyses in form of graphs as well as tables and numeric output and printed reports, and displaying for activation by the user menus, tabs, buttons, scroll bars, and other tools for user manipulation of the software and interaction with the graphic analyse.  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 2
Hoffman discloses:
(vi) retrieving the stored derived respective optimized weightings for the plurality of factors, and for each category (column 6, lines 58-62 & column 29, lines 11-17);
(ix) transmitting the recommendation to the user terminal, to provide automated advice (column 29, lines 11-17)
Hoffman does not disclose the following, however Purcell, JR. does:
(vii) receiving from a user terminal inputs relating to each factor of the plurality of factors, and to the categories (para. 0026);
(viii) processing the retrieved derived respective optimized weightings for the plurality of factors, and for each category, together with the received inputs relating to each factor of the plurality of factors, and to the categories, using the rule, to generate a recommendation (para. 0026), and
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Purcell, Jr. with the technique of Hoffman to perform a number of advantageous functions including performing probabilistic analyses, displaying analyses in form of graphs as well as tables and numeric output and printed reports, and displaying for activation by the user menus, tabs, buttons, scroll bars, and other tools for user manipulation of the software and interaction with the graphic analyse  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 3
Hoffman discloses:
(vi) retrieving the stored derived respective optimized weightings for the plurality of factors, and for each category (column 6, lines 58-62 & column 29, lines 11-17);
 (viii) processing the retrieved derived respective optimized weightings for the plurality of factors, and for each category,[…], and to the categories, using the rule, the rule including scoring, to generate a score and a recommendation relating to the score (column 6, lines 58-65), and
(ix) if the score is within a predefined range, transmitting the score and the recommendation to an adviser for further consideration, and if the score is outside the predefined range, transmitting the recommendation to the user terminal, to provide automated advice (column 36, lines 6-11).
Hoffman does not discloses the following, however Purcell, JR.  does:
(vii) receiving from a user terminal inputs relating to each factor of the plurality of factors, and to the categories (para. 0026);
together with the received inputs relating to each factor of the plurality of factors (para. 0026)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Purcell, JR. with the technique of Hoffman to perform a number of advantageous functions including performing probabilistic analyses, displaying analyses in form of graphs as well as tables and numeric output and printed reports, and displaying for activation by the user menus, tabs, buttons, scroll bars, and other tools for user manipulation of the software and interaction with the graphic analyse  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention

Claim 4
Hoffman discloses the limitations as shown in the rejection of Claim 1 above.  Hoffman does not disclose the limitation of including the step of the user terminal receiving the user input, and the user terminal transmitting the received user input for reception in step (vii). However, Purcell, JR., in at Paragraph 0026 discloses “The invention further includes a novel long-term optimizing (LTO) software package that enables users to enter values and otherwise provide information to define a long-term financial plan, including a multi-period time horizon, schedules of cash flow contributions and goals that define inputs to and withdrawals from a portfolio plan, and data regarding fees, taxes, and inflation values; information specifying asset classes or investment categories to be considered for portfolios, for which return-rate data are provided; and information for defining a series of best-diversified portfolio plans comprising pluralities of best-diversified portfolios in the same or different investment periods. The novel LTO software performs analyses and presents graphic and numeric displays to identify, assess, and compare best-diversified portfolio plans in several probabilistic measures of prospects and risks for long-term final wealth results for the long-term financial plan.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Purcell, JR. with the technique of Hoffman to perform a number of advantageous functions including performing probabilistic analyses, displaying analyses in form of graphs as well as tables and numeric output and printed reports, and displaying for activation by the user menus, tabs, buttons, scroll bars, and other tools for user manipulation of the software and interaction with the graphic analyse  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention

Claim 5
Hoffman discloses the limitations as shown in the rejection of Claim 1 above.  Hoffman does not disclose the limitation of in which the user terminal is a smartphone, a tablet computer, a mobile device, a laptop computer, a desktop computer, or a smart TV, or a voice control interface device (e.g. Amazon Echo). However, Purcell, JR., in at Paragraph 0084 discloses “the description of the current invention that follows is directed to an embodiment for use (a) on an IBM-compatible PC system, (b) in a Microsoft "Windows" environment, in general conformance with Microsoft "Windows" user-interface style conventions...” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Purcell, JR with the technique of Hoffman to perform a number of advantageous functions including performing probabilistic analyses, displaying analyses in form of graphs as well as tables and numeric output and printed reports, and displaying for activation by the user menus, tabs, buttons, scroll bars, and other tools for user manipulation of the software and interaction with the graphic analyse  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention


Claim 6
Hoffman discloses:
in which at least some categories include a category threshold, in which the rule uses the category thresholds, in which the category thresholds are optimized in step (iv), and in which the optimized category thresholds are stored in step (v) (column 23: Table 001-Risk threshold).

Claim 7
Hoffman discloses:
in which at least some categories include a category threshold, in which the rule uses the category thresholds, in which the category thresholds are optimized in step (iv), in which the optimized category thresholds are stored in step (v), in which stored category thresholds are retrieved in step (vi), and in which the retrieved stored category thresholds are used in the rule, in the processing of step (viii) (column 8, lines 5-23: Value at Risk).

Claim 8
Hoffman discloses:
in which each factor and each category includes an explanatory text field, which explains why the respective factor or category is important, if it has been highly scored (column 8, lines 24-30).

Claim 9
Hoffman discloses:
in which each factor and each category includes an explanatory text field, which explains why the respective factor or category is important, if it has been highly scored, and in which a report is assembled in which the explanatory text fields associated with the most highly scored factors or categories are included, to provide an explanation of why the recommendation has been generated, together with the recommendation (column 8, lines 24-30).

Claim 10
Hoffman discloses:
in which the outputs and/or workings of calculations or analysis which were completed in the process of generating advice, is provided, for example in a spreadsheet (Fig. 12 & 13).

Claim 11
Hoffman discloses:
in which a suitability report is provided which contains detail of the advice given, the reasons for it, and any risks or considerations the client should be aware of in relation to the recommendation and details of the recommendation (Fig. 12 & 13 & Column 7, lines 34-37).
Claim 14
Hoffman discloses:
in which financial advice is provided (Abstract).

Claim 15
 Hoffman discloses:
in which the financial advice provided is income protection advice, or drawdown advice, or pension transfer advice (Abstract: Investment advice).
Claim 16
Hoffman discloses the limitations as shown in the rejection of Claim 1 above.  Hoffman does not disclose the limitation of in which the method uses asset sub-totals; or in which the method uses one or more of growth rate, inflation rates, or charging rate, in investment growth projections; or including the step of using financial data (e.g. present and future interest rates, present and future inflation rates) in step (VIII). However, Purcell, in at Paragraph 0116 discloses “At top center of the financial plan cash flow schedule window, a dropdown menu 1804 is provided enabling the user to select or toggle between two displays of the amounts shown in the schedule with respect to effects of inflation. One display of the amounts represents all amounts in terms of the value of a dollar at the time of user entry of the plan, while the other display represents all amounts in terms of physical dollars subject to declining value due to future inflation, based on inflation rates the user may enter or change as will be described and illustrated later herein.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Purcell with the technique of Hoffman to perform a number of advantageous functions including performing probabilistic analyses, displaying analyses in form of graphs as well as tables and numeric output and printed reports, and displaying for activation by the user menus, tabs, buttons, scroll bars, and other tools for user manipulation of the software and interaction with the graphic analyse  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention.
Claims 12, 19, 20 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Purcell, JR. and in further view of Schneider US 2003/0004846.
Claim 12
Hoffman & Purcell, JR. discloses the limitations as shown in the rejection of Claim 2 above.  Hoffman & Purcell, JR. do not disclose the limitation of in which retrieved data is included in one or more CSV files; or in which Category scores are a multiple of their Factor score, and the rule Score is some multiple of the total Factor Scores. However, Schneider, in at Paragraph 0030 discloses “Hereby, at first, information concerning the above mentioned criteria is collected and then a score for each determinant determined. Afterwards, the determined dimensional scores are multiplied times the defined weights of each determinant and finally the scores of each dimension are added to obtain an overall score. In a fourth phase, all score intervals are defined and sets of possible recommendations are determined. At the end of the process, the possible recommendations are linked to intervals.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schneider with the technique of Hoffman & Purcell, JR. to efficiently and consistently provide tools for decision making strategies.  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention.
Claim 19
	Hoffman & Purcell, JR. discloses the limitations as shown in the rejection of Claim 1 above.  Hoffman & Purcell, JR. do not disclose the limitation of in which anomaly detection is performed based on thresholds. However, Schneider, in at Paragraph 0032 discloses “The provided checklist may be the basis for a human decision to invest. Alternatively, the list may be the basis for a computer to make investment recommendations or generate paper or electronic orders to initiate an investment order transaction or the like. In this embodiment, the score generator, as a result of a HY market analysis, provides a one-dimensional score which can be compared with a certain upper or lower threshold. If that score exceeds the upper or lower threshold, an automated call or put transaction, respectively, can be triggered automatically.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schneider with the technique of Hoffman to efficiently and consistently provide tools for decision making strategies.  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention.

Claim 20
Hoffman & Purcell, JR. discloses the limitations as shown in the rejection of Claim 19 above.  Hoffman & Purcell, JR. do not disclose the limitation of in which the anomaly detection is performed by identifying which threshold a case lies in for each category and seeing if there is a test case that shares the same thresholds that can be used to check the recommendation: or in which anomaly detection is based on proximity, in which the categories are normalised and then the proximity of a live case to a test case is measured and then if the difference is too high the case is referred to an adviser for further processing; or in which if there is a test case that shares the same thresholds then a recommendation is issued to a user, otherwise the recommendation is calculated and the case is referred to an adviser for further processing. However, Schneider, in at Paragraph 0032 discloses “The provided checklist may be the basis for a human decision to invest. Alternatively, the list may be the basis for a computer to make investment recommendations or generate paper or electronic orders to initiate an investment order transaction or the like. In this embodiment, the score generator, as a result of a HY market analysis, provides a one-dimensional score which can be compared with a certain upper or lower threshold. If that score exceeds the upper or lower threshold, an automated call or put transaction, respectively, can be triggered automatically.” Paragraph 0073 discloses “In case of the resulting final score being lower than 20% of a maximum score, under no circumstances `NO INVESTMENT` is recommended. In case of the score between 20 and 40%, the recommendation is `NO INVESTMENT` too but an individual review of the score results, e.g. by analyzing the modified radar scheme described in detail in the following, is necessary. In case of a relatively high score between 40 and 80% the recommendation is `DO INVESTMENT`, but as in the previous case, a deeper look inside the results, in the present embodiment in form of a personal summary of the results, is required. Finally, in case of the score lying between 80 and 100%, the recommendation is `STRONGLY DO INVESTMENT`, i.e. that the recommendation must be executed under no circumstances without any further evaluation work to be required.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schneider with the technique of Hoffman & Purcell, JR. to efficiently and consistently provide tools for decision making strategies.  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention.


Claim 23
Hoffman & Purcell, JR. discloses the limitations as shown in the rejection of Claim 1 above.  Hoffman & Purcell, JR. do not disclose the limitation of (I) in which the method enables anomalies and outliers to be identified and highlighted for further investigation: or (II) in which it is possible to run a complete check on past cases of advice given to identify if there are any anomalies; or (III) in which the method includes using examples of good decisions, and the factors which were considered when making them; Artificial Intelligence then completes the work of understanding the basis on which decisions were made: or (IV) in which a human expert making recommendations is not required to describe their recommendation-making process, to provide the automated advice; or (V) in which past examples are taken of decisions which have been made (and which are known to be right or have been checked as being right) and they are used to understand what makes, or made, a good decision; or (VI) in which constraints are imposed on the advice software by providing the items in the fact find which an adviser would deem appropriate to consider in their decision; or (VII) in which the advice software is calibrated/trained using past cases; or (VIII) in which it is possible to compare a particular adviser within a firm to the firm’s house view; or (IX) in which a weighted cosine similarity is used to select test cases, to map out an advice space; or (X) in which the advice is provided using one or more of voice, chat, emotive robots or computer vision; or (XI) in which the advice is provided in other advisory industries (e.g.: medical or legal). However, Schneider, in at Paragraph 0032 discloses “The provided checklist may be the basis for a human decision to invest. Alternatively, the list may be the basis for a computer to make investment recommendations or generate paper or electronic orders to initiate an investment order transaction or the like. In this embodiment, the score generator, as a result of a HY market analysis, provides a one-dimensional score which can be compared with a certain upper or lower threshold. If that score exceeds the upper or lower threshold, an automated call or put transaction, respectively, can be triggered automatically.” Paragraph 0073 discloses “In case of the resulting final score being lower than 20% of a maximum score, under no circumstances `NO INVESTMENT` is recommended. In case of the score between 20 and 40%, the recommendation is `NO INVESTMENT` too but an individual review of the score results, e.g. by analyzing the modified radar scheme described in detail in the following, is necessary. In case of a relatively high score between 40 and 80% the recommendation is `DO INVESTMENT`, but as in the previous case, a deeper look inside the results, in the present embodiment in form of a personal summary of the results, is required. Finally, in case of the score lying between 80 and 100%, the recommendation is `STRONGLY DO INVESTMENT`, i.e. that the recommendation must be executed under no circumstances without any further evaluation work to be required.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schneider with the technique of Hoffman & Purcell, JR. to efficiently and consistently provide tools for decision making strategies.  Therefore, the design incentives of user tools and graphical analysis is a reason to make an adaptation, and the invention.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moran [US 6,430,542 B1] teaches a financial planning and advice system that allows and advisor to provide financial advice and simulations to a customer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619